hnuary   11, 1952


Hon. Homer Garrison,  Jr., Director
Texas Department  of Public Safety
Austin, Texas,                             Opinion No. V- 1385

                                           Re:   Authority of the Depart-
                                                 ment of Public Safety to
                                                 extend the period for com-
                                                 pulsory inspection of mo-
                                                 tor vehicles under House
                                                 Bill 223, Acts 52nd Legis-
                                                 lature, R.S. 1951, through
Dear   Colonel   Garrison:                       September 6, 1952.

              Your request for an opinion in connection      with the above-
captioned   matter reads in part as follows:

              “Under the provisions     of House Bill 223, Acts
       of the 52nd Legislature,    R.S. 1951, ch. 141, p. 240, it
       is specifically  provided that the Department of rub-
       lit Safety ‘shall cause one (1) inspection to be made
       in the year commencing        with the effective date of
       this Act [September 7, 19511 and annually thereafter.
       The period of inspection shall be .fixed by the Depart-
       ment.    The Department     shall have power to make
       rules aa d regulations   with respect to the periods and
       the character and extent of the inspections    to be made.’

               “The Department of Public Safety has hereto-
       fore designated the period beginning December     1, 1951
       and ending April 1, 1952 as the inspection period for
       the first twelve months commencing     as of September
       7, 1951.

               “Because   of the limited number of inspection
       stations in this State and the fact that there are more
       than three million motor vehicles to be inspected,         in
       our opinion it is impossible-for     all vehicles to be in-
       spected prior to the deadline for registration       for the
       year 1952, which is April 1, 1952.      In this connection,
       your attention is specifically    directed to that portion
       of House Bill 223 wherein it is provided that ‘no li-
       cense of a motor vehicle shall be issued and no trans-
       fer of the title to a motor vehicle shall be made unless
Hon. Homer   Garrison,     Jr.,   page 2 (V-1385)




      such motor vehicle has been inspected under the
      terms of this Act within 12 months prior to the is-
      suance of such license or transfer.’

            Mdill you, therefore,   be so kind as to advise
      us on the following questions:

             “( 1)   May the Department    of I~ublic Safety
                     legally extend the inspection period
                     heretofore  designated from April 1,
                     1952, to and including midnight of Sep-
                     tember 6, 1952?

             “(2)    If your answer to question no. 1 is in
                     the affirmative,   then may motor ve-
                     hicles be registered    for the current
                     registration   year and transfers   of
                     title be effected on motor vehicles
                     without an inspection certificate    up
                     to and including midnight of Septem-
                     ber 6, 1952 ? ”

             House Bill 223, Acts 52nd Leg., R.S. 1951, ch. 141, p.
240, amends, among other things, Section 140 of Article   6701d, Ver-
non’s Civil Statutes, the “Uniform Act Regulating Traffic on High-
ways ,* so as to provide in part as follows:

             “(a) It shall be the duty of the Texas Depart-
      ment of Public Safety to require every owner of a
      motor vehicle,    trailer,  semitrailer,  pole trailer or
      house trailer,   registered   in this State, to have the
      mechanism,     brakes, and equipment upon such ve-
      hicles inspected at State appointed inspection sta-
      tions or by State Inspectors     as hereinafter  provided
      . . .

             “(b) If such inspection discloses   the necessity
      for adjustments,   corrections or repairs,    the mecha-
      nism, brakes and equipment shall be adjusted, cor-
      rected or repaired before a certificate    is issued . . .
      The owner may have such adjustments,        corrections
      or repairs made by such qualified person or per-
      sons as he may choose . . .

             “(c) Official inspection stations appointed and
      supervised  by the State of Texas shall make all inspec-
      tions pursuant to the provisions   of this Section . . .
      The Department     [Texas Department    of Public Safety]
      shall cause one (1) inspection to be made in the year
Hon. Homer    Garrison,   Jr., page 3 (V-1385)




       commencing    with the effective date of this Act
       [September  7, 19511, and annually thereafter.
       The periods of inspection shall be fixed by the
       Department.    The Department     shall have power
       to make rules and regulations    with respect to
       the periods and the character    and extent of the
       inspections to be made.”     (Emphasis   ours.)

              Acting pursuant to the provisions     of paragraph (c),
your Department has heretofore      designated the period begin-
ning December     1, 1951, and ending April 1, 1952, as the “period
of inspection” for the, yearly period which began on September
7. 1951, the effective date of the act.  Because it has now been
determined that it is physically   impossible    for the designated
inspection stations to perform the required inspections        on the
more than three million motor vehicles       in this State within the
designated inspection period, you desire to know whether you
may legally amend the designated      “period of inspection”    so as
to extend it to and including midnight of September 6, 1952.

              The above-quoted    provisions   of the act make it clear
that your Department     shall “cause one (1) inspection to be made
in the year” commencing       on September   7, 1951. It is then pro-
vided in clear and unambiguous       language that the periods of in-
spection shall be “fixed” by the Texas Department         of I-ublic Safe-
ty. Under the plain wording of the act you could have originally
fixed the period of inspection at any time within the twelve-month
period beginning with the effective     date of the act on September 7,
1951. Having the power to fix or establish a regulation carries
with it the implied power to modify or amend the regulation.          Rail-
road Commission      v. Shell Oil Company, 139 Tex. 66, 161 S.W.Zd
m     (1942); 42 A m.   UT. 360, Public Administrative     Law, Sec. 53.

              Furthermore,    we think the Legislature     used the lan-
guage found in paragraph (c) with respect to periods of inspec-
tion being “fixed by the Department”      advisedly.    Unquestionably
the Legislature   had knowledge of the more than three million
motor vehicles    traversing  the highways of Texas which would
have to be inspected under the provisions       of this act. Having this
knowledge, it obviously desired that the fixing of the pirriods of
inspection be as flexible as possible to the end that an unreason-
able, unjust, or impracticable     consequence    would not result.    The
situation now facing your Department       demonstrates     the wisdom of
the Legislature    in leaving to your Department     the power to fix the
periods of inspection as circumstances       and conditions might re-
quire.

             We therefore   agree with you that the Texas Depart-
ment of Iublic Safety may legally amend the regulation designat-
ing December   1, 1951, to April 1, 1952, as the “period of inspection,”
Hon. Homer       Garrison,    Jr.,   page 4 (V-1385)




so as to provide that the “period of inspection” shall be “from
December   1, 1951, to midnight of September 6, 1952.”

              We will now consider your second question relating
to the necessity   for an “inspection certificate” in order to regis-
ter a motor vehicle for the current registration    year or to trans-
fer the title thereto.

             Article 6675a-3,   V.C.S , requires that the application
for the renewal of registration   of a motor vehicle “be made not
later than April 1st” of each year.

                 House   Bill 223,   supra,   provides   in paragraph   (e) there-
of as follows:

              “(e) No license of a motor vehicle shall be is-
      sued and no transfer of the title to a motor vehicle
      shall be made unless such motor vehicle has been
      inspected under the terms of this Act niithin twelve
      (12) months prior to the issuance of such license or
      transfer.    After the period designated for the inspec-
      t-person           shall operate on the highways of this
      State any motor vehicle registered       in this State un-
      less a valid certificate    of ir@pection    is displayed
      thereon as required. by this Section and any inspector
      or patrolman of the Department       of Public Safety, or
      any sheriff or deputy sheriff, who shall exhibit his
      badge or other signs of authority,         may stop any
      motor vehicle not displaying this inspection certif-
      icate on the windshield     and require    the owner or
      operator to produce an official inspection certificate
      for the motor vehicle being operated.”         (Art. 6701d,
      Sec. 140, V.C.S.)    (Emphasis   added.)

              It is a cardinal rule of statutory construction      that all
the laneuage and every part of an act must be given effect, if rea-
sonably possible.     Texas Bank & Trust Co. v, Austin, 115 Tex. 201,
280 S.W. 161 (1926).    Likewise.   an act must be construed as a whole,
and all:its na’rts harmonized.    if uossible.   so as to give effect to the
entire act. - Popham v. Patterson,     121 Tex. 615, 51 s’.WW.2d 680 (1932);
Citizens National Bank of Hillsboro       v. ‘Graham, 117 Tex. 357. 4 S.W.
Za 541 (19-D           County v. Thompson,      95 ‘I%%. 22. 64 S N. 927
(1901); 2 Sutherlaz,    Statutory Construction     (3rd Ed. 1943) 336, Sec.
4703.

             Applying these rules of construction   to House Bill 223,
supra, we think that if your Department amends the designated period
ofinspection  so as to extend the time for inspection to midnight of
Hon. Homer     Garrison,   Jr., page 5 (V-1385)




September 6, 1952, a person will not be required to have an inspec-
tion certificate   prior to or at the time of making application for
registration    of his motor vehicle for the 1952 registration        year.
The same is true with respect to applications          for transfer of title
to a motor vehicle prior to midnight of September 6, 1952.             This
is true for the reason that the act specifically        authorizes   the De-
partment of Public Safety to fix the period for inspection and makes
the operation of an uninspected,       but registered,   vehicle unlawful
only “after the period designated for the inspection.”           Moreover,
it would be an impracticable       and unreasonable     construction    to say
that the Legislature     intended that a motor vehicle which is required
by law to be registered       on or prior to April 1, 1952, could not be
registered    on or before that date without an inspection certificate
when the Department        of Public Safety has by the express authority
of the Legislature     extended the time in which to have motor ve-
hicles inspected to a date beyond that fixed by statute for registra-
tion. Cf. Huntsville     Independent School Dist. v. McAdams,          148 Tex.
120, 221 S.<

             You are therefore   advised, in answer to your second
question, that if the Department    of Public Safety extends the desig-
nated period of inspection for motor vehicles       to midnight of Sep-
tember 6, 1952, then no certificate    of inspection will be required in
making application for the registration       of a motor vehicle or in
making application for a transfer     of title on or prior to September
6, 1952.

                                  SUMMARY

               The Texas Department       of Public Safety may
        legally amend its regulation fixing the period of in-
        spection for motor vehicles for-the year which com-
        menced September      7, 1951, so as to extend the desig-
        nated inspection period to midnight of September 6,
        1952. In such event, no certificate     of inspection will
        be required in making application for the registra-
        tion of a motor vehicle,    or in making application for
        a transfer  of title thereto, prior to midnight of Sep-
        tember 6. 1952.

                                          Yours     very   truly,



                                           Attorney    Generai


CDM:b                                      wi.zT,             p2!7s%y
                                          Charles D. Mathews
                                          First Assistant